                     Case 3:19-cv-00213-SI             Document 45      Filed 06/02/21        Page 1 of 7
1

2       ◼ SUSAN SZANTO
     11 Shore Pine
3    Newport Beach CA 92657
     949-887-2369
4
                                                                United States District Court
5                                                                          in and for the District of Oregon
                                                                          1000 SW Third Ave, Portland ORE 97204
6

7     In Re                                                                # 3:19-cv-213 SI
8        INVOLUNTARY BANKRUPTCY

9
                                                                     Appellant’s Notice of Motion
                      of Peter SZANTO
10         -     -     -    -   -   -   -   -    -    -             and 1st Motion to Extend Time
11
          Susan Szanto, Appellant                                      to File Renewed Motion to
12                                                        v.
                                                                        Substitute Peter Szanto
13        Chapter 7 Trustee, Mr. Arnot,

14                         Mr. Blackledge, Appellees
                                                                      as True Party in Interest for

15                                                                  Estate Property of Susan Szanto
16
                                                                       in Possession and Under
17
                                                                        Dominion of Appellees
18

19

20                                                                          Hon. Judge Simon
21
                                            1. Preliminary Note
22

23
                      As previously explained, Peter Szanto continues in his capacity as Susan
24   Szanto’s assistant, pending the legal proceedings described below. Based on Susan
25   Szanto’s deathbed statements as hearsay exceptions, Peter Szanto testifies that Susan
     Szanto’s words in the final hours of her life were that the recovery of her separate
26
     property, non-Bankruptcy estate property, non-community separate personal property
27
     from the Trustees and their counsels should continue.
28   19-cv-213                              Motion to Extend Time                                     – pg. 1
                 Case 3:19-cv-00213-SI       Document 45     Filed 06/02/21   Page 2 of 7
1

2
                     2. Certification in Compliance with Local Rule 7-1(a)
3
            This Court’s Motion Practice rule requires pre-motion party conferral. On June 2,
4
     2021, Peter Szanto (acting in the capacity of secretary / office assistant for Susan
5    Szanto – and based on her explicit requests and instructions -- telephoned all contra
6    parties, seeking discussion regarding matters elaborated below.

7
             Those calls went to voice mail. Appellant’s secretary left appellees messages
8    asking for a return call so that the possibility of stipulation to an extension could be
9    discussed.

10
            As of close of day on June 2, 2021, no calls from any counsel have been received
11
     as to the instant matter. Therefore, pursuant to LR 7-1(a)(1)(B), opposing counsel did
12   not confer with Appellant / Appellant’s secretary-assistant.
13

14

15                                                3. NOTICE
16
             To the respondents and the Court, please take notice, pursuant to FRCP 6,
17   Appellant herein does notice, gives notice and serves notice that she is seeking an
18   extension of time for filing of a renewed motion for substitution of Peter Szanto in the
     instant proceeding.
19

20
             This is Appellant’s 1st request for an extension regarding Peter Szanto
21   seeking to be appointed substitute proper party in interest for Susan Szanto by
22   the Probate court and this Court for purposes of the Appeal herein.

23

24
                                                  4. FACTS
25

26
             Since reading this Court’s analysis of the substitution issue relating to Susan
     Szanto’s instant Appeal, Peter Szanto has talked with several California Probate
27
     specialists.
28   19-cv-213                    Motion to Extend Time                           – pg. 2
                 Case 3:19-cv-00213-SI         Document 45   Filed 06/02/21   Page 3 of 7
1

2             Szanto reports now relating to those conversations and the legal procedure he
3    has been advised is proper in the present circumstances.

4
               Szanto, with assistance of Probate counsel, will petition the California Probate
5
     court for: A) Letters Testamentary and B) Letters of Administration for the Estate of
6
     Susan Szanto.
7

8                Szanto has been advised that through two avenues of Probate procedure he
     can personally substitute as real party in interest so as to continue the Appeal in this
9
     Court.
10

11               First, by Letters Testamentary the money and property belonging to Susan
12   Szanto encompassed by the Appeal herein can be assigned and transferred to Peter
     Szanto. Thereafter, the Appeal will relate to money and property which belongs to
13
     Peter Szanto.
14

15               Second, by Letters of Administration, Peter Szanto would be granted all right
16   and power as administrator of Susan Szanto’s estate to act on her behalf for money and

17   property of which recovery is sought for the benefit of Susan’s estate. Because Peter
     Szanto will have been recognized as sole heir to Susan Szanto’s money and property,
18
     he will be acting on his own behalf.
19

20            Szanto has been advised, and so represents, that in both procedures he is able to
21   proceed pro se, because in both scenarios he will be representing himself, solely for
     his own interests.
22

23
                                a. Delay in Procedure
24

25            Numerous reasons for delay as to completion of the above Probate process

26
     exist.

27

28   19-cv-213                      Motion to Extend Time                         – pg. 3
                 Case 3:19-cv-00213-SI         Document 45   Filed 06/02/21   Page 4 of 7
1

2                1st, the Orange County, California Coroner is many months behind in the
3    issuance of final death certificates, because of a multitude of Covid Deaths. Susan

4
     Szanto’s death certificate is not yet complete. A final death certificate is necessary for
     filing of a Probate case.
5

6
                 2nd, the Orange County Probate court is operating without actual, in-person,
7    courthouse hearings. And, because of Covid, is several months behind in processing

8    Probate applications.

9
                 3rd, the attorney discussions related above were paid for on an hourly basis,
10
     and did not involve any attorney’s commitment for completion. Szanto is still in the
11   process of finding Probate counsel for a fee that he can afford.
12
                 Szanto has diligently pursed resolution of the substitution issue as described
13
     herein. However, exigent circumstances, most extremely the Covid crisis have caused
14
     a delay in completion.
15

16

17                                          5. MEMORANDUM

18
                    FRCP 6(b) addresses extensions of time:
19
           “(1) In General. When an act may or must be done within a
20              specified time, the court may, for good cause, extend
                 the time:
21
                           (A)    with or without motion or notice if the court
22                               acts, or if a request is made, before the
                                 original time or its extension expires”
23

24                  Appellant has found no local rule which alters FRCP 6.

25
                   The current due date of the continued Substitution issue is June 4, 2021. The
26
     within application is being filed on June 2, 2021.
27

28   19-cv-213                      Motion to Extend Time                         – pg. 4
                 Case 3:19-cv-00213-SI        Document 45   Filed 06/02/21   Page 5 of 7
1

2                 Thus, since the motion is made prior to the due date of the Reply Brief, the
3    only requirement for extension is good cause.
4

5                 Here, Appellant’s extension request seeks until September 15, 2021 to obtain
6    Letters Testamentary and Letters of Administration from the Probate court.

7

8                 a. Good Cause – Inability to Appear in Probate Court

9
                 The matters of delay detailed in this application can be summed-up as
10
     generally relating to the Covid crisis.
11

12                The higher than usual number of deaths caused by Covid have strained the
13   resources of the Coroner’s office and the Probate court. These two public resources
     are essential to the opening and proceeding to completion of any testamentary
14
     application.
15

16                Therefore, through no fault of Peter Szanto, he has been delayed in the
17   Probate process which is condition precedent for a renewed Motion for substitution.

18
                   To any extent to which Szanto might be accused of being less than diligent
19
     or even negligent, it is excusable, because the Covid crisis and its ramifications of
20
     societal delay are not within Szanto’s control to any extent.
21

22

23
                             6. VERIFICATION and DECLARATION

24
                  I, Peter Szanto declare under penalty of perjury under the laws of
25
     the United States that all of the statements made in this application are
26
     true of my own personal knowledge and belief OR are based on information
27

28   19-cv-213                     Motion to Extend Time                         – pg. 5
                 Case 3:19-cv-00213-SI          Document 45    Filed 06/02/21     Page 6 of 7
1

2
     and belief of facts I reasonably believe to be true. Signed at Los Angeles CA
3

4                Dated 2 June - 2021 /s/ signed electronically Peter Szanto

5

6

7

8                                                 7. Conclusion

9                An extension is prayed through September 15, 2021.
10

11                 Most Respectfully,
12
                 Dated 2 June - 2021 /s/ signed electronically Susan Szanto (by Peter Szanto)
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   19-cv-213                       Motion to Extend Time                              – pg. 6
                 Case 3:19-cv-00213-SI       Document 45        Filed 06/02/21   Page 7 of 7
1

2
                                              Proof of Service
3
                 My name is Maquisha Reynolds, I am over 21 years of age and not a party to
4
        the within action. My business address is PO Box 14894, Irvine CA 92623. On the
5       date indicated below, I personally served the within: Motion by
6         1st Class Mail, in sealed envelopes with postage prepaid addressed to:

7

8      1) United States Trustee Arnot              2) United States Bankruptcy Court
           620 SW Main St #213                            1050 SW Sixth Avenue # 700
9
           Portland, OR 97205                               Portland, OR 97204
10

11   3) Gary L. Blackledge
         Jordan Ramis PC
12       2 Centerpointe Drive, 6th Floor
         Lake Oswego, OR 97035
13

14   and depositing those envelopes into the United States mail for 1st class delivery.
15

16
          I declare under penalty of perjury under the laws of the United States that the
     foregoing is true and correct. Signed at Irvine CA.
17

18                Dated 2 June - 2021 /s/ signed electronically
19

20

21

22

23

24

25

26

27

28   19-cv-213                    Motion to Extend Time                                – pg. 7
